986 So. 2d 662 (2008)
Joseph Sal MANCINO, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-531.
District Court of Appeal of Florida, Fourth District.
August 6, 2008.
Joseph Sal Mancino, Defuniak Springs, pro se.
Bill McCollum, Attorney General, Tallahassee, and Georgina Jimenez-Orosa, Senior Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We reverse the order of the trial court dismissing Joseph Sal Mancino's amended rule 3.850 motion. The case is remanded *663 for the trial court to consider the substance of the forty-two page motion. We have considered the State's citation to Spera v. State, 971 So. 2d 754, 761 (Fla. 2007), but find its application premature.
Reversed and remanded.
SHAHOOD, C.J., STEVENSON and DAMOORGIAN, JJ., concur.